Exhibit 10.16

SEPARATION AGREEMENT AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Release”) is made as of
January 8, 2016 (the “Execution Date”) by and between Gary Stuart, an individual
(“Executive”), and Change Healthcare Operations, LLC (formerly known as Emdeon
Business Services LLC, a Delaware limited liability company (“Change
Healthcare”). In consideration of the payments and benefits described in Section
2 below being provided to Executive, the sufficiency of which is acknowledged
hereby, Executive and Change Healthcare agree as follows:

1. Termination Date. Executive and Change Healthcare agree that Executive’s
employment will terminate on March 31, 2016 or such earlier date as determined
by Change Healthcare (the “Termination Date”). During the period through the
Termination Date, Executive will be compensated in accordance with Change
Healthcare’s regular payroll processes up to and including the Termination Date
and will complete certain tasks and transition his responsibilities as
determined by management, including without limitation, work to transition
customer relationships (including required travel) and sales team, as well as
transition plan completed for day to day work and be in compliance with Change
Healthcare’s policies and procedures. Executive hereby resigns from all
positions as an officer or director with Change Healthcare and its affiliates as
of the Termination Date. Executive agrees that Executive shall not represent
Executive as being an employee, officer, agent or representative of the Change
Healthcare and its Affiliates after the Termination Date.

2. Cash Severance; Reimbursements. Subject to the revocation period referred to
in Section 9(c) below having expired without the Executive having revoked this
Release and subject to Executive’s execution of the release attached as Exhibit
A following the Termination Date (the “Termination Date Release”) and the
revocation period set forth therein expiring without a revocation of the
Termination Date Release, and in consideration of Executive’s general release of
claims, and Executive’s other promises set forth herein, Change Healthcare shall
pay to Executive the following severance compensation:

(a) $450,000, payable in equal installments over 15 months in accordance with
Change Healthcare’s regular payroll dates;

(b) payment of Executive’s Annual Bonus in respect of the 2015 year based on
actual performance, payable when annual bonuses generally are paid to Change
Healthcare’s senior executives;

(c) a lump sum cash payment representing that portion of the health insurance
premium that Change Healthcare would have paid for active employees with similar
coverage for twelve months; and

(d) Change Healthcare shall reimburse Executive for reasonable business expenses
incurred prior to the Termination Date and submitted for reimbursement within 30
days following the Termination Date and otherwise in compliance with Change
Healthcare’s reimbursement policies.

 

1



--------------------------------------------------------------------------------

3. Stock Options. (a) Executive acknowledges that Executive holds 550 options
(collectively, the “Rollover Options”) with an exercise price per share of $250
to purchase shares of common stock of Change Healthcare, Inc. (formerly known as
Beagle Parent Corp.) (“Parent”) that Executive received pursuant to the Option
Rollover Agreement (the “Option Rollover Agreement”) dated as of November 2,
2011 between Parent and Executive. The Rollover Options shall remain outstanding
and exercisable in accordance with their terms.

(b) Executive acknowledges that Executive holds the following outstanding
options (collectively, the “Options”) to purchase shares of common stock of
Parent that Executive received pursuant to the Nonqualified Stock Option
Agreement (the “Option Agreement”) under the Change Healthcare, Inc. Amended and
Restated 2009 Equity Incentive Plan (as amended from time to time, the “Plan”):

 

  (i) 2,367.5 time-vesting options with an exercise price of $1,000 per share
(the “Tier I Options”), of which 2,089 will be vested as of March 31, 2016 (the
“Vested Tier I Options”);

 

  (ii) 1,500 time-vesting options with an exercise price of $2,500 per share
(the “Tier II Options”), of which 1,323 will be vested as of March 31, 2016 (the
“Vested Tier II Options”);

 

  (iii) 1,183.75 options with an exercise price of $1,000 per share, which vest
upon the satisfaction of the 2x MOIC Hurdle or 20% IRR Hurdle (each as defined
in the Option Agreement) (the “2.0 MOIC Options”), of which none are currently
vested;

 

  (iv) 1,183.75 options with an exercise price of $1,000 per share, which vest
upon the satisfaction of the 2.5x MOIC Hurdle or 25% IRR Hurdle (the “2.5 MOIC
Options”, and together with the 2.0 MOIC Options, the “MOIC Options”), of which
none are currently vested.

(c) Executive and Change Healthcare (on behalf of Parent) acknowledge and agree
that (i) Vested Tier I Options will remain outstanding until fourteen months
after the Termination Date (rather than expiring pursuant to original terms in
connection with Executive’s termination of employment); (ii) Vested Tier II
Options will remain outstanding until twelve months after the Termination Date
(rather than expiring pursuant to original terms in connection with Executive’s
termination of employment); (iii) all other Tier I Options and Tier II Options
shall be forfeited by Executive and cancelled without consideration as of the
Termination Date; (iv) 1,044 2.0 MOIC Options will remain outstanding and
eligible to vest upon the satisfaction of the 2.0x MOIC Hurdle or 20% IRR Hurdle
at any time prior to the first anniversary of the Termination Date (rather than
expiring in connection with Executive’s termination of employment), while the
other 139.75 2.0 MOIC Options shall expire on the Termination Date; and (v)
1,044 2.5 MOIC Options will remain outstanding and eligible to vest upon the
satisfaction of the 2.5x MOIC Hurdle or 25% IRR Hurdle at any time prior to the
first anniversary of the Termination Date (rather than expiring in connection
with Executive’s termination of employment), while the other 139.75 2.5 MOIC
Options shall expire on the Termination Date.

 

2



--------------------------------------------------------------------------------

4. Company Property. On or as promptly as practicable after the Termination
Date, Executive shall return to Change Healthcare Executive’s corporate credit
cards, electronic building access cards, keys and all other property of Change
Healthcare. Executive shall not take, retain, or copy in any form or manner any
Change Healthcare files, financial information, lists of customers, prices, or
any other confidential and proprietary materials or information of Change
Healthcare or any of its subsidiaries or affiliates.

5. No Admission. Neither this Release nor anything in this Release shall be
construed to be or shall be admissible in any proceeding as evidence of an
admission by Change Healthcare or Executive of any violation of Change
Healthcare’s policies or procedures, or state or federal laws or regulations.
This Release may be introduced, however, in any proceeding to enforce the
Release. Such introduction shall be pursuant to an order protecting its
confidentiality, except insofar as a court declines to enter any such Order.

6. Release. Except for (a) those obligations created by or arising out of this
Release, (b) any rights Executive may have under the agreements related to
Executive’s Options (after giving effect to Section 3), and any retirement,
401(k), or similar qualified benefit plans of Change Healthcare, (c) any rights
Executive may have under that certain Tax Receivable Agreement dated August 17,
2009, by and between Change Healthcare Holdings, Inc. (formerly known as Emdeon
Inc.) and Executive, as amended, and (d) any continuing right to indemnification
as provided by (i) any indemnification agreements entered into by and between
Executive and Parent or any of its subsidiaries (collectively, the
“Indemnification Agreements”), (ii) any applicable law or (iii) in Change
Healthcare’s bylaws and articles of incorporation in connection with acts, suits
or proceedings by reason of the fact that Executive was an officer or employee
of Change Healthcare where the basis of the claims against Executive consists of
acts or omissions taken or made in such capacity, Executive on behalf of
Executive, Executive’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Change Healthcare, and its
predecessors, subsidiaries and affiliates, past and present, and each of them,
as well as its and their respective trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders (including any direct or indirect
stockholder that beneficially owns more than 10% of the capital stock of Change
Healthcare), representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively (including Change
Healthcare) referred to as the “Change Healthcare Releasees”, with respect to
and from any and all claims, wages, demands, rights, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations, debts,
costs, expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Executive now owns or holds or Executive has at any time heretofore owned or
held as against the Change Healthcare Releasees, up to and including the date of
Executive’s execution of this Release, arising out of or in any way connected
with Executive’s employment relationship with any Change Healthcare Releasee, or
the termination of Executive’s employment with the Change Healthcare Releasees
or any other transactions, occurrences, actions, omissions, claims, losses,
damages or injuries whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of any Change Healthcare
Releasee committed or omitted prior to the date of this Release, including,
without limiting the generality of the foregoing, any claim under any federal,
state or

 

3



--------------------------------------------------------------------------------

local law or regulation, including Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993, the Fair Employment Practices Act, the
Equal Pay Laws, the Workers’ Compensation Act, , the Civil Rights Act of 1991,
Sections 1981 through 1988 of Title 42 of the United States Code, the Employee
Retirement Income Security Act of 1974, the Tennessee Human Rights Act, the
Tennessee Disability Act, the Tennessee Whistleblower’s Act, the Tennessee Wage
Regulation Act, the state and federal Worker Adjustment and Retraining
Notification Act, or any common law or statutory claim whatsoever whether for
fraud, wrongful termination, violation of public policy or defamation or
otherwise, except as expressly set forth herein, any claim for compensation,
severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability benefits. Executive represents and warrants that Executive has not
sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law, or otherwise, any covenant, guarantee, controversy,
judgment, damage, claim, counterclaim, liability or demand of any nature
whatsoever covered and released by this Agreement.

7. Release of Unknown Claims. It is the intention of Executive in executing this
Release that the same shall be effective as a bar to each and every claim,
demand and cause of action hereinabove specified. Executive acknowledges that
Executive may hereafter discover claims or facts in addition to or different
from those which Executive now knows or believes to exist with respect to the
subject matter of this Release and which, if known or suspected at the time of
executing this Release, may have materially affected this
settlement. Nevertheless, Executive hereby waives any right, claim or cause of
action that might arise as a result of such different or additional claims or
facts. Executive acknowledges that Executive understands the significance and
consequence of such release.

8. Confidential. The terms and conditions of this Release shall remain
confidential as between the parties and professional advisers to the parties and
neither of them shall disclose them to any other person, except as provided
herein or as required by the rules and regulations of the Securities and
Exchange Commission (“SEC”) or as otherwise may be required by law or court
order. Executive may disclose pertinent information concerning this Release to
Executive’s attorney, tax advisor, financial planner, current spouse and adult
children, provided they have been previously informed of and have agreed to keep
confidential the terms of this Release. Without limiting the generality of the
foregoing, neither Change Healthcare nor Executive will respond to or in any way
participate in or contribute to any public discussion concerning, or in any way
relating to, the execution of this Release or the events which led to its
execution. Except as provided above with respect to SEC rules and regulations or
as otherwise may be required by law or court order, if inquiry is made of Change
Healthcare concerning any request for reference information about Executive, or
relating to Executive’s employment with Change Healthcare, Change Healthcare
shall provide to third parties Executive’s dates of employment with Change
Healthcare and its predecessors and Executive’s job titles during such
employment, in accordance with the normal practices of Change Healthcare’s human
resources department.

9. Waiver; Effective Date. Executive expressly acknowledges and agrees that, by
entering into this Release, Executive is waiving any and all rights or claims
that may have arisen under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Release.
Executive further expressly acknowledges that:

(a) Executive is hereby advised in writing by this Release to consult with an
attorney before signing this Release;

 

4



--------------------------------------------------------------------------------

(b) Executive was given a copy of this Release on January 6, 2016, and informed
that Executive has 21 calendar days from that date to consider this Release,
although Executive is free to execute this Release any time prior to that date
as indicated in Section 18 below; and

(c) Executive was informed that Executive has seven days following the date of
Executive’s execution of this Release in which to revoke this Release, which
revocation may be effected by means of a written notice actually delivered to
the office of the General Counsel of Change Healthcare at Change Healthcare’s
corporate headquarters within such seven day period, provided that in all events
any revocation must be received by Change Healthcare during the seven-day
revocation period.

(d) Change Healthcare and Executive agree that this Release will not become
effective or enforceable until the seven-day revocation period has expired
without Executive’s having revoked this Release (the “Effective Date”), and no
obligations upon Change Healthcare set forth in this Release shall be operative
or binding upon it until the Effective Date. Moreover, without limiting the
generality of the foregoing, if this Release is revoked, all unvested Options
shall immediately be forfeited and canceled with no further action required by
any party.

10. Employment Relationship. Change Healthcare and Executive acknowledge that
any employment relationship between them (including with any other Change
Healthcare Releasee) shall terminate on the Termination Date, that thereafter
they have no further employment relationship except as may arise out of this
Release and that Executive waives any right or claim to reinstatement as an
employee of any Change Healthcare Releasee and will not seek employment in the
future with Change Healthcare, unless by mutual consent. Nothing herein shall be
construed as voiding Executive’s entitlement to post-termination payments
pursuant to Sections 2 and 3 above or Change Healthcare’s (or any of its
affiliates as the case may be) rights pursuant to Section 4 of the Employment
Agreement. Executive agrees that, following the termination of Executive’s
employment with Change Healthcare, (a) Executive will cooperate with any
reasonable request Change Healthcare may make for information or assistance with
respect to any matter involving Executive during Executive’s period of
employment, including reasonable cooperation with Change Healthcare with respect
to any pending or future proceedings, lawsuits, or investigations concerning
Change Healthcare and/or its affiliates; provided that Change Healthcare will
reimburse Executive for any reasonable out of pocket expenses incurred as a
result of such cooperation, as long as such expenses are supported with receipts
or other acceptable documentation in accordance with Change Healthcare’s
corporate travel and expense policies; and (b) Executive will not at any time,
directly or indirectly, disparage or make any untruthful statements about Change
Healthcare or any Change Healthcare Releasee or take any action with the
intention of injuring the business, prospects or reputation of Change Healthcare
or any Change Healthcare Releasee, provided, however, that nothing contained
herein shall restrict in any way Executive’s communications with law enforcement
or government officials, or in Executive giving of any testimony. Change
Healthcare, on behalf of itself and the Change Healthcare Releasees, agrees that
it will instruct its officers and directors not to disparage or make any
untruthful statements about Executive.

 

5



--------------------------------------------------------------------------------

11. Entire Agreement. This Release shall be incorporated into and made a part of
the Employment Agreement, the Indemnification Agreements, and legal
documentation related to the Rollover Options and Options (the “Option
Documents”) as of the date hereof. This Release, together with the Employment
Agreement and the Option Documents, sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior and contemporaneous oral and written discussions, agreements and
understandings of any kind or nature. This Release shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted successors
and assigns.

12. Severability. If any provision of this Release or the application thereof is
held invalid, the invalidity shall not affect the other provisions or
applications of this Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.

13. Governing Law. This Release and the rights and obligations of the parties
hereunder shall be construed and enforced in accordance with, and governed by,
the laws of the State of Tennessee without regard to principles of conflict of
laws.

14. Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

15. No Waiver. No waiver of any breach of any term or provision of this Release
shall be construed to be, or shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

16. Reliance on Counsel. In entering this Release, Executive represents that
Change Healthcare advised Executive to consult legal counsel and that Executive
had the opportunity to seek the advice of Executive’s legal counsel of
Executive’s own choice, and that Executive has read the Release and had the
opportunity to have the Release explained to Executive by legal counsel, and
that those terms are fully understood and voluntarily accepted by Executive.

17. Cooperation. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the terms and intent of this Release and
which are not inconsistent with its terms.

18. Declaration. Executive hereby declares as follows:

I, Gary Stuart, hereby acknowledge that I was given 21 calendar days to consider
the foregoing Release and voluntarily chose to sign the Release prior to that
date.

I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Release
this 8th day of January, 2016.

 

 

/s/ Gary Stuart

Name:

  Gary Stuart

 

7



--------------------------------------------------------------------------------

CHANGE HEALTHCARE OPERATIONS, LLC By:  

/s/ Gregory T. Stevens

 

8



--------------------------------------------------------------------------------

EXHIBIT A - TERMINATION DATE RELEASE

This Termination Date Release, dated as of _______________ __, 2016, (this
“Termination Date Release”), is entered into by and between Gary Stuart, an
individual (“Executive”), and Change Healthcare Operations, LLC (formerly known
as Emdeon Business Services LLC), a Delaware limited liability company (“Change
Healthcare”).

WHEREAS, Executive until recently has been employed with Change Healthcare;

WHEREAS, on or about January __, 2016, Executive and Change Healthcare entered
into a Separation Agreement and Release pursuant to which Executive released all
claims which he may have against the Change Healthcare Releasees (as that term
is defined below) up to and including January __, 2016;

WHEREAS, Executive’s employment with Change Healthcare has terminated effective
___________________, 2016 (the “Termination Date”); and

WHEREAS, the parties have agreed to enter into this Termination Date Release
with respect to any claims which Executive may have against the Change
Healthcare Releasees for the period from January __, 2016 and the Termination
Date.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Termination Date Release and other good and valuable consideration,
Executive and Change Healthcare hereby agree as follows:

1. Release. Except for (a) those obligations created by or arising out of the
Separation Agreement and Release, effective as of January __, 2016 by and
between Executive and Change Healthcare (the “Release”), (b) any rights
Executive may have under the agreements related to Executive’s Options (after
giving effect to Section 3 of the Release), and any retirement, 401(k), or
similar qualified benefit plans of Change Healthcare, (c) any rights Executive
may have under that certain Tax Receivable Agreement dated August 17, 2009, by
and between Change Healthcare Holdings, Inc. (formerly known as Emdeon Inc.) and
Executive, as amended, and (d) any continuing right to indemnification as
provided by (i) any indemnification agreements entered into by and between
Executive and Parent or any of its subsidiaries (collectively, the
“Indemnification Agreements”), (ii) any applicable law or (iii) in Change
Healthcare’s bylaws and articles of incorporation in connection with acts, suits
or proceedings by reason of the fact that Executive was an officer or employee
of Change Healthcare where the basis of the claims against Executive consists of
acts or omissions taken or made in such capacity, Executive on behalf of
Executive, Executive’s descendants, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Change Healthcare, and its
predecessors, subsidiaries and affiliates, past and present, and each of them,
as well as its and their respective trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders (including any direct or indirect
stockholder that beneficially owns more than 10% of the capital stock of Change
Healthcare), representatives, assigns, and successors, past and present, and
each of them, hereinafter together and collectively (including Change
Healthcare) referred to as the “Change Healthcare Releasees”, with respect to
and from

 

9



--------------------------------------------------------------------------------

any and all claims, wages, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
Executive now owns or holds or Executive has at any time heretofore owned or
held as against the Change Healthcare Releasees, up to and including the date of
Executive’s execution of this Release, arising out of or in any way connected
with Executive’s employment relationship with any Change Healthcare Releasee, or
the termination of Executive’s employment with the Change Healthcare Releasees
or any other transactions, occurrences, actions, omissions, claims, losses,
damages or injuries whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of any Change Healthcare
Releasee committed or omitted prior to the date of this Release, including,
without limiting the generality of the foregoing, any claim under any federal,
state or local law or regulation, including Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, the Fair Employment Practices
Act, the Equal Pay Laws, the Workers’ Compensation Act, the Civil Rights Act of
1991, Sections 1981 through 1988 of Title 42 of the United States Code, the
Employee Retirement Income Security Act of 1974, the Tennessee Human Rights Act,
the Tennessee Disability Act, the Tennessee Whistleblower’s Act, the Tennessee
Wage Regulation Act, the state and federal Worker Adjustment and Retraining
Notification Act, or any common law or statutory claim whatsoever whether for
fraud, wrongful termination, violation of public policy or defamation or
otherwise, except as expressly set forth herein, any claim for compensation,
severance pay, bonus, sick leave, holiday pay, vacation pay, life insurance,
health or medical insurance or any other fringe benefit, workers’ compensation
or disability benefits. Executive represents and warrants that Executive has not
sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law, or otherwise, any covenant, guarantee, controversy,
judgment, damage, claim, counterclaim, liability or demand of any nature
whatsoever covered and released by this Agreement.

2. Release of Unknown Claims. It is the intention of Executive in executing this
Termination Date Release that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified. Executive
acknowledges that Executive may hereafter discover claims or facts in addition
to or different from those which Executive now knows or believes to exist with
respect to the subject matter of this Release and which, if known or suspected
at the time of executing this Termination Date Release, may have materially
affected this settlement. Nevertheless, Executive hereby waives any right, claim
or cause of action that might arise as a result of such different or additional
claims or facts. Executive acknowledges that Executive understands the
significance and consequence of such release.

3. Waiver; Effective Date. Executive expressly acknowledges and agrees that, by
entering into this Termination Date Release, Executive is waiving any and all
rights or claims that may have arisen under the Age Discrimination in Employment
Act of 1967, as amended, which have arisen on or before the date of execution of
this Release. Executive further expressly acknowledges that:

(a) Executive is hereby advised in writing by this Termination Date Release to
consult with an attorney before signing this Termination Date Release;

 

10



--------------------------------------------------------------------------------

(b) Executive was given a copy of this Termination Date Release on ____________
__, 2016, and informed that Executive has 21 calendar days from that date to
consider this Release, although Executive is free to execute this Termination
Date Release any time prior to that date as indicated in Section 5 below; and

(c) Executive was informed that Executive has seven days following the date of
Executive’s execution of this Termination Date Release in which to revoke this
Termination Date Release, which revocation may be effected by means of a written
notice actually delivered to the office of the General Counsel of Change
Healthcare at Change Healthcare’s corporate headquarters within such seven day
period, provided that in all events any revocation must be received by Change
Healthcare during the seven-day revocation period.

(d) Change Healthcare and Executive agree that this Termination Date Release
will not become effective or enforceable until the seven-day revocation period
has expired without Executive’s having revoked this Release (the “Effective
Date”), and no obligations upon Change Healthcare set forth in this Release
shall be operative or binding upon it until the Effective Date. Moreover,
without limiting the generality of the foregoing, if this Termination Date
Release is revoked, all unvested Options shall immediately be forfeited and
canceled with no further action required by any party.

4. Governing Law. This Termination Date Release and the rights and obligations
of the parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Tennessee without regard to principles of
conflict of laws.

5. Declaration. Executive hereby declares as follows:

I, Gary Stuart, hereby acknowledge that I was given 21 calendar days to consider
the foregoing Termination Date Release and voluntarily chose to sign the
Termination Date Release prior to that date.

I have read the foregoing Termination Date Release and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Termination
Date Release this ___ day of __________________, 2016.

 

Name:  

 

Gary Stuart

 

11